Case 2:20-cv-03850-DSF-PJW Document 11 Filed 06/11/20 Page 1 of 1 Page ID #:34




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                           CASE NUMBER:

  ANTHONY BOUYER
                                                              2:20−cv−03850−DSF−PJW
                                       PLAINTIFF(S)

                            v.

  THE SISTERS GROUP CORP, et al.

                                                                          DEFAULT BY CLERK
                                                                            F.R.Civ.P. 55(a)
                                    DEFENDANT(S).




       It appearing from the records in the above−entitled action that summons has been served upon the
  defendant(s) named below, and it further appearing from the affidavit of counsel for Plaintiff, and other
  evidence as required by F.R.Civ.P. 55(a), that each of the below defendants have failed to plead or otherwise
  defend in said action as directed in said Summons and as provided in the Federal Rules of Civil Procedure:

       Now, therefore, on request of counsel, the DEFAULT of each of the following named defendant(s) is
  hereby entered:

   Defendant The Sisters Group Corp., a California corporation




                                                         Clerk, U.S. District Court

    June 11, 2020                                        By /s/ Jenny Lam
  Date                                                   Deputy Clerk

  CV−37 (10/01)                           DEFAULT BY CLERK F.R.Civ.P. 55(a)
